Judge ORR
dissenting.
I respectfully dissent based upon our limited scope of review in this action which is governed by Chapter 150B of the North Carolina General Statutes.
*694Under N.C. Gen. Stat. § 150B-51(b), a court may “reverse or modify [an] agency’s decision if the substantial rights of the petitioners may have been prejudiced.” Only two bases for finding petitioner’s rights were prejudiced by the University’s decision could apply to the case sub judice: (1) that the University’s decision was unsupported by substantial evidence in view of the entire record as submitted, or (2) that the University’s decision was arbitrary or capricious.
As recognized by the majority, “[a] review of whether the agency decision is supported by the evidence, or is arbitrary or capricious, requires the court to employ the whole record test.” Walker v. North Carolina Dep’t of Human Resources, 100 N.C. App. 498, 502, 397 S.E.2d 350, 354 (1990), disc. review denied, writ of supersedeas denied, 328 N.C. 98, 402 S.E.2d 430 (1991). “The ‘whole record’ test does not[, however,] allow the reviewing court to replace the [agency’s] judgment as between two reasonably conflicting views, even though the court could justifiably have reached a different result had the matter been before it ' de novo, . . . .” Thompson v. Wake County Bd. of Educ., 292 N.C. 406, 410, 233 S.E.2d 538, 541 (1977) (citation omitted). “We merely ‘determine whether an administrative decision has a rational basis in the evidence.’ ” North Carolina Dep’t of Correction v. Hodge, 99 N.C. App. 602, 610, 394 S.E.2d 285, 289 (1990) (citation omitted).
Further, as this Court stated in Lewis v. North Carolina Dep’t of Human Resources, 92 N.C. App. 737, 740, 375 S.E.2d 712, 714 (1989):
The “arbitrary or capricious” standard is a difficult one to meet. Administrative agency decisions may be reversed as arbitrary or capricious if they are “patently in bad faith,” ... or “whimsical” in the sense that “they indicate a lack of fair and careful consideration” or “fail to indicate ‘any course of reasoning and the exercise of judgment’. . . .”
In my opinion, the evidence before us does not indicate a “lack of fair and careful consideration” or “bad faith” on the part of the University. In addition, I believe a careful review of the record shows that the University’s decision is supported by substantial evidence. It is not the duty of this Court to reverse the University’s decision and replace its judgment, even though the University could justifiably have reached a different result. This matter is not before us de novo, and we are bound by our limited scope of review.
*695In addition, I do not agree with the majority in its decision that the University should not have considered the incident which occurred between Dr. Huang and Grace Wang in its decision to dismiss Dr. Huang. Under Chapter 126 of the North Carolina General Statutes, “[a] permanent State employee may be dismissed for (1) inadequate performance of duties or, (2) personal conduct detrimental to State service.” Leiphart v. North Carolina School of the Arts, 80 N.C. App. 339, 343, 342 S.E.2d 914, 918, cert. denied, 318 N.C. 507, 349 S.E.2d 862 (1986).
In the “incident” between Dr. Huang and Grace Wang, Dr. Huang was accused of assaulting Grace Wang. I believe that the acts Dr. Huang was accused of in this assault would constitute personal conduct that could be detrimental to his service as a faculty member of the University. Accordingly, I do not agree with the majority’s holding that the University should not have considered this assault as evidence in support of Dr. Huang’s dismissal and would reverse the trial court’s decision and affirm the University’s action.